On April 30,1997, it was the judgment of the court that defendant’s prior deferred sentences are hereby revoked and that the defendant be and he is hereby committed to the Department of Corrections for a term of ten (10) years on each count for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. The sentences shall run concurrently with each other. It is the recommendation of the Court that as conditions of any parole or early release that the defendant shall abide by all conditions and provisions as stated in the April 30, 1997 judgment. Due to the defendant’s failure to comply with the terms and conditions of his deferred sentence while under the supervision of the Department of *71Probation and Parole, the Court finds that he is not entitled to receive, and shall not receive, credit for any elapsed time between the date of his conviction and the date of this Order, except that he shall receive credit from February 5, 1996, through March 29,1996; from May 9,1996, through May 15,1996; from June 12,1996, through June 18, 1996; and from April 16, 1997, through date of sentencing, April 30, 1997, for eighty-three (83) days jail time which he has previously served.
DATED this 11th day of September, 1997.
On August 21, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 21st day of August, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Richard Phillips and Alternate Member, Hon. Jeff Langton
The Sentence Review Board wishes to thank Justin Michael Davis for representing himself in this matter.